Citation Nr: 1042606	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ear condition, 
to include as due to exposure to environmental agent.

2.  Entitlement to service connection for sinusitis, to include 
as due to exposure to environmental agent.

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to environmental agent.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant was on active duty from April 1986 to August 1986, 
September 1990 to May 1991, and from March 2003 to May 2004, 
including service in Iraq and the Persian Gulf theatre-of-
operations.  Her decorations include the Southwest Asia Service 
Medal and the Kuwait Liberation Medal.  She has also served in 
the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  When the Board initially reviewed 
this claim, there were four issues on appeal.  The four included 
the three issues that are noted on the front page of this action; 
the fourth issue involved a claim for entitlement to service 
connection for a psychiatric disorder.  

In an unappealed June 1999 rating decision, the RO denied service 
connection for a right ear condition and sinusitis.  Where there 
is an intervening liberalizing law or VA issue that may affect 
the disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Because the appellant's right ear condition and sinusitis 
claims are based on a substantive right created by a statutory or 
regulatory provision that did not exist at the time of the prior 
final denial, notably the statute and regulations regarding 
entitlement to service connection based upon Persian Gulf 
service, the adjudication of this claim is not a "reopening" of 
the claim.  As such, the Board has identified the appellant's 
right ear condition and sinusitis claims as stated on the title 
page.

In an unappealed June 1999 rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD) and 
hypertension.  The appellant filed the current claim in September 
2004 asserting that her PTSD and hypertension were due to 
exposure to an improvised explosive device detonation in January 
2004 and also the result of her exposure to environmental toxins 
while stationed Iraq during her second period of service.  The 
United States Court of Appeals for Veterans Claims (Court) has 
found in the past that a new claim is generated where the 
appellant claims that an injury occurred in different periods of 
service.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see 
also Boggs v. Peake, 520 F.3d 1330 (2008) (finding that claims 
based on distinctly diagnosed injuries or diseases must be 
considered separate and distinct claims).  As such, when the 
Board initially reviewed the claims involving PTSD and 
hypertension, it found that the issues were separate and distinct 
claims from those denied in the June 1999 rating decision and as 
such, no new and material evidence was required.

The record reveals that in February 2009, the Board remanded all 
four issues back to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional development.  That 
development included the performance of various medical 
examinations and the collection of VA medical records.  In April 
2010, based on the information obtained, the AMC granted service 
connection for PTSD and assigned a disability evaluation.  This 
is considered a full grant of benefits and as such, this issue is 
no longer before the Board.  The remaining three issues on appeal 
were not granted by the Board, and they have since been returned 
to the Board for review.  

Nevertheless, the appeal is once again REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, in February 2009, the Board remanded the claim 
to the RO/AMC so that additional medical testing could be 
accomplished.  The record reflects that in March 2010, the 
appellant underwent an ear, nose, and throat examination.  A 
separate ear examination was also performed.  Additionally, the 
appellant underwent a cardiology examination.  The examination 
results have all been included in the claims file for review.

Upon reviewing the examination results, it is the Board's opinion 
that all three examinations are deficient.  With respect to the 
ear examination, the examiner has referenced results obtained in 
an audiological examination at around the same time of the ear 
examination.  However, the audiological examination report is not 
of record.  Because the results are not of record, the Board 
cannot review and provide comment on those results in the 
appellant's decision.  Moreover, because those results are not of 
record, the appellant is unable to provide comments as to results 
and the methodology used in obtaining those results.  

The appellant also underwent a VA ear, nose, and throat 
examination.  As a part of the examination process, the examiner 
was asked to express an opinion as to whether the appellant was 
suffering from sinusitis and if so, whether said condition was 
related to or caused by her military service or if it was the 
result of her exposure to environmental conditions.  It is first 
noted that the examiner apparently did not request that new X-ray 
films of the appellant's sinuses be taken.  This is known because 
the examiner, in his report, relies upon X-ray films that were 
produced in 1995 - fifteen years before the current examination.  
Next, the examiner did not provide any comments as to whether, 
during the course of the appeal, the appellant suffered from an 
acute sinus condition that had since been deemed asymptomatic.  
Moreover, because the examiner did not have recent X-ray films 
before him that might show the appellant's sinus cavities, and 
any possible infection thereof, when he concluded that the 
appellant was only suffering from allergic rhinitis, he was 
basing his opinion on incomplete data.

Finally, with respect to the third examination, the examiner 
diagnosed the appellant as suffering from arterial hypertension.  
Although the examiner apparently started to write an opinion 
concerning the etiology of said disorder, the phrase that has 
been included on the examination report is incomplete.  That is, 
the phrase is an incomplete sentence and does not provide a 
rationale for the opinion provided.  

The Court has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall v. West, 11 Vet. App. 268 
(1998), violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  Yet, in this instance, the Board believes that 
the examination results are inadequate and would not withstand 
judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 
Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Hence, the claim will be returned so that complete and 
definitive opinions may be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The appellant once again should be 
afforded a VA cardiology examination.  The 
claims file and a copy of this Remand 
should be provided to the examiner for 
review in conjunction with the examination.  
The examination should not be performed by 
an individual who has previously examined 
the appellant, and the examination must be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, etcetera.

After reviewing the file, the examiner must 
state whether the appellant now suffers 
from hypertension and/or coronary artery 
disease.  The examiner must then proffer an 
opinion concerning the etiology of any 
found cardiac disability.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's claimed cardiac disorder was 
the result or caused by her period of 
active service or any incidents therein or 
to exposure to environmental hazards the 
appellant experienced while in the Persian 
Gulf theatre-of-operations.  The examiner 
must also make a determination as to 
whether any found cardiac disability, which 
may have pre-existed the appellant's 
service, was aggravated by her service.  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.  The 
examiner's attention is directed to the 
comments provided by the appellant and it 
is requested that the examiner provide 
comments with respect to her assertions.  
The Board would note that the examination 
will not be found to be complete if there 
is a lack of discussion of the examiner's 
opinion concerning the etiology of any 
found cardiac disorder.  Moreover, all 
comments must be in complete sentences and 
should refer to the appellant's history 
where appropriate.  The examination report 
should be typed prior to its inclusion in 
the claims file.  

2.  The appellant once again should be 
afforded a VA otolaryngology examination.  
The claims file and a copy of this Remand 
should be provided to the examiner for 
review in conjunction with the examination.  
The examination must not be performed by an 
individual who has previously examined the 
appellant, and the examination must be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, etcetera.

After reviewing the file, the examiner must 
state whether the appellant now suffers 
from sinusitis.  The examiner should render 
an opinion as to whether it is at least as 
likely as not that the appellant's claimed 
sinusitis is related to her period of 
active service, to include exposure to 
environmental hazards, or is related to or 
associated with a service-connected 
disorder.  If it is determined that the 
appellant's sinusitis, if found, was not 
related to or caused by her service or not 
related to a service-connected disability, 
an opinion should be provided as to whether 
the sinusitis is aggravated by a service-
connected disorder.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.  The 
examiner's attention is directed to the 
comments provided by the appellant and it 
is requested that the examiner provide 
comments with respect to her assertions.  
The Board would note that the examination 
will not be found to be complete if there 
is a lack of discussion of the examiner's 
opinion concerning the etiology of any 
found sinusitis condition.  Moreover, all 
comments must be in complete sentences and 
should refer to the appellant's history 
where appropriate.  The examination report 
should be typed prior to its inclusion in 
the claims file.

3.  The appellant once again should be 
afforded a VA otolaryngology examination 
combined with an audiological examination 
in order to determine whether the appellant 
now suffers from a disability of the right 
ear, to include hearing loss and tinnitus.  
The claims file and a copy of this Remand 
should be provided to the examiner for 
review in conjunction with the examination.  
The examination must not be performed by an 
individual who has previously examined the 
appellant, and the examination must be 
performed by a medical doctor; i.e., not a 
nurse practitioner, physicians' assistant, 
psychologist, nurse, etcetera.

After reviewing the file, the examiner must 
state whether the appellant now suffers 
from a right ear disability, to include 
hearing loss and tinnitus.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's claimed ear disability is 
related to her period of active service, to 
include exposure to environmental hazards, 
or is related to or associated with a 
service-connected disorder.  If it is 
determined that the appellant's ear 
disorder, if found, was not related to or 
caused by her service or not related to a 
service-connected disability, an opinion 
should be provided as to whether the ear 
disorder is aggravated by a service-
connected disorder.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.  The 
examiner's attention is directed to the 
comments provided by the appellant and it 
is requested that the examiner provide 
comments with respect to her assertions.  
The Board would note that the examination 
will not be found to be complete if there 
is a lack of discussion of the examiner's 
opinion concerning the etiology of any 
found ear disorder.  Moreover, all comments 
must be in complete sentences and should 
refer to the appellant's history where 
appropriate.  The examination report should 
be typed prior to its inclusion in the 
claims file.

4.  The RO/AMC should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall, 11 Vet. App. at 268.

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for her response.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

